On Motion for Rehearing of Appellee Huey & Philp Hardware Company.
Through inadvertence we failed to affirm the judgment as to Frank Fowzer, individually, on the former hearing of this case, and such failure has been called to our attention in this motion.
Our judgment is accordingly corrected to read as follows:
We affirm the judgment of March 17, 1934, from which the appeal is prosecuted in the following respects: In favor of Huey & Philp Hardware Company against Staples & Fow-zer and Frank Fowzer, individually, jointly and severally, for $1,399.48, with interest; in favor of the International Supply'Company against Staples & Fowzer for $1,563.63; and the classification made of the various claims stated in the judgment. In all of its other features the judgment is reversed, and the cause remanded for retrial.
Affirmed in part; reversed and remanded in part.
The motion for rehearing is in all other respects overruled.